358 U.S. 42 (1958)
KITCHENS ET UX.
v.
UNITED STATES.
No. 31, Misc.
Supreme Court of United States.
Decided October 13, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Petitioners pro se.
Solicitor General Rankin, Assistant Attorney General Rice and Joseph F. Goetten for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the United States Court of Appeals for the Tenth Circuit is vacated and the case is remanded for consideration in light of Ellis v. United States, 356 U.S. 674.